FOURTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Fourth Amendment”)
is made and entered into as of January 26, 2007 by and between GREIT–ONE WORLD
TRADE CENTER, L.P., a California limited partnership (“Seller”), and LEGACY
PARTNERS REALTY FUND II, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of August 17, 2006, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of September 21, 2006, that certain Second
Amendment to Purchase and Sale Agreement dated as of January 5, 2007 and that
certain Third Amendment to Purchase and Sale Agreement dated as of January 19,
2007 (as amended, the “Purchase Agreement”), with respect to that certain real
property commonly known as One World Trade Center, located in the County of Los
Angeles, State of California, and more particularly described in the Purchase
Agreement.

B. The parties hereto desire to amend the Purchase Agreement to confirm certain
matters as set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Defined Terms. Initially capitalized terms used in this Fourth Amendment and
not otherwise defined in this Fourth Amendment shall have the meanings provided
for such terms in the Purchase Agreement.

2. Closing. Notwithstanding anything to the contrary in Section 7.2.1 of the
Purchase Agreement, Seller and Buyer agree that the outside date for Closing
shall be extended to January 31, 2007.

3. Miscellaneous. Except to the extent expressly modified by this Fourth
Amendment, the Purchase Agreement remains in full force and effect. To the
extent of any inconsistency between this Fourth Amendment and the Purchase
Agreement, the terms and conditions of this Fourth Amendment shall control. This
Fourth Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This Fourth Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by facsimile.

[SIGNATURES ON NEXT PAGE]

1

IN WITNESS WHEREOF, Seller and Buyer have executed this Fourth Amendment as of
the date referenced above.

SELLER:

GREIT–ONE WORLD TRADE CENTER, L.P.,

a California limited partnership

                  By:   GREIT – One World Trade Center GP, LLC,
       
 
                    a California limited liability company
       
 
               
Its:
  General Partner  
 
 

 
               
 
  By:   G REIT, L.P.,  
 

 
                        a Virginia limited partnership,
   
 
               
 
  Its:   sole member  
 

 
               
 
      By:
Its:   G REIT, Inc.,
a Maryland corporation,
General Partner  



 
               
 
          By:   /s/ Andrea R. Biller
 
               
 
          Name:   Andrea R. Biller
 
               
 
          Title:   Secretary
 
               



    BUYER:



    LEGACY PARTNERS REALTY FUND II, LLC,



    a            Delaware limited liability company

          By:   Legacy Partners Investment Management Services, LLC

 
       
Its:
  a Delaware limited liability company
Managing Member  


 
       
 
  By:   /s/ Robert F. Phipps
 
       
 
  Name:   Robert F. Phipps
 
       
 
  Title:   V.P.
 
       
 
       

2